Citation Nr: 1544617	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  14-18 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability, to include as secondary to a service-connected left knee disability.  

2.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which confirmed and continued a denial of entitlement to service connection for right knee arthritis total knee replacement (previously diagnosed as right knee moderate severe osteoarthritis) as secondary to residuals status post total knee arthroplasty left.  

This appeal has been processed using the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  In an unappealed decision, dated in August 2005, the RO determined that new and material evidence had not been presented to reopen the Veteran's claim for service connection for a right knee disability to include as secondary to a  service-connected left knee disability.  
	
2.  Assuming its credibility, the evidence associated with the claims file subsequent to the August 2005 RO decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.  

3.  The Veteran's right knee disability is etiologically related to his service-connected left knee disability.  




CONCLUSIONS OF LAW

1.  The August 2005 RO decision that determined that new and material evidence had not been presented to reopen the Veteran's claim for service connection for a right knee disability secondary to a left knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2005).  

2.  New and material evidence having been received, the claim for service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3.  Resolving all doubt in the Veteran's favor, the criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In light of the full grant of the benefit sought on appeal, any error in providing appropriate notice or assistance would be harmless error.

Analysis -New and Material Evidence Claim for Right Knee Disability

The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Thus, the Board must determine whether new and material evidence was presented to reopen the claim in the first instance.

The RO denied service connection for severe osteoarthritis of the right knee in March 2002, finding that the evidence did not show the disability was related to service or that it was secondary to the service-connected left knee disability.  The Veteran did not file a notice of disagreement within one year nor was new and material evidence received during that timeframe.  Accordingly, the decision is final.
 
In August 2005, the Veteran's claim to reopen was denied by the RO, which found that new and material evidence had not been submitted.  The evidence of record at that time included service treatment records, as well as VA medical records and a VA examination in February 2002.  The Veteran did not appeal the decision, nor was new and material evidence associated with the record within one year of the decision; therefore, it became final.  

Final decisions may only be reopened on the basis of new and material evidence.  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The Veteran's current claim is based upon the same factual basis as his claim for entitlement to service connection which was previously denied. As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

Since the August 2005 decision, evidence submitted includes an April 2012 positive private medical opinion relating the Veteran's right knee arthroplasty to his left knee disability; as well as updated private, VA medical center, and Naval Hospital of Pensacola medical records; and a June 2012 VA examination.  

Assuming the credibility of the evidence above for the sole purpose of determining whether new and material evidence has been received, the above evidence is new, as it came into existence after the issuance of the August 2005 decision and could not have been considered by prior decision makers.  Moreover, it is material as it addresses the possibility of substantiating a nexus between the Veteran's right and left knee disabilities, which was the element of secondary service connection that was previously unsubstantiated.  

New and material evidence having been received, reopening of the previously denied claim of service connection for a right knee disability is warranted.  



Analysis - Service Connection right knee disability secondary to left knee disability

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. 
§ 3.310(b) (2015); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102 (2015). 

The Board notes that there are multiple medical opinions regarding whether the Veteran's service-connected left knee disability caused or aggravated his right knee disability.

In February 2002, a VA examiner opined that it was "unlikely" that the Veteran's right knee arthritis was "connected" to his left knee.  This opinion was based on the large numbers of patients who have posttraumatic arthritis in one knee and never develop degenerative or osteoarthritis in an opposite knee and the fact that there are many people who develop bilateral degenerative or osteoarthritis of weightbearing knees who never had any trauma.  The examiner did not specifically discuss aggravation.

In November 2011, the Veteran was seen at the Andrews Institute for Orthopaedics & Sports Medicine.  His treating clinician, Dr. B.S. noted that the Veteran had for years been favoring his left knee by mainly supporting himself with his right lower extremity, and that over the years his right knee had become progressively worse. 
In April 2012, the Veteran's private treating clinician from the Andrews Institute noted that the Veteran had longstanding problems regarding his bilateral knees.  He noted that the Veteran's left knee has been unstable and had significant flexure contracture, so that over the last 30 years his left knee had "led to the demise of his right knee."  The clinician opined that the Veteran's right knee range of motion is secondary to his left knee range of motion, which has "dictated" his right knee range of motion; and that the lack of motion led to arthrosis and sped up the arthritis process.  For that reason the clinician opined that the Veteran's right knee arthroplasty was completed secondary to his left knee ongoing complaints since the early 1980's.

In June 2012, the Veteran was afforded a VA examination.  The examiner noted the April 2012 letter from the private clinician, however she stated that the letter assumed that one weight bearing joint arthritis causes another joint arthritis, therefore the Veteran could have multiple causes of his right knee arthritis, including his gout, osteoarthritis, and possible degenerative joint disease of the spine.  She further noted that according to medical literal, advanced age is one of the strongest risk factors associated with osteoarthritis, and that advanced age combined with increased axial load due to increased body mass increased risk of arthritis significantly.  She then noted that the Veteran was 68 and overweight.  She also noted that she agreed with the February 2002 VA examiner's consideration of the large number of patients who have arthritis in one knee and never develop arthritis in the opposite knee.  Overall she opined that the Veteran's right knee arthritis status post total knee replacement was not caused, related to, or aggravated by the Veteran's service-connected left knee arthritis. 

When presented with conflicting evidence, it is the Board's responsibility to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert, 5 Vet. App. at 30; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

In comparing the probative value of the April 2012 private opinion against the opinions provided by the VA examiners in February 2002 and June 2012, the Board finds that the evidence is in equipoise as to whether the Veteran's right knee disability was caused by his service-connected left knee disability.  While the June 2012 negative opinion incorporated some medical articles, these literature finding are not dispositive regarding the Veteran's specific situation; and the Board finds it especially probative that the private April 2012 positive nexus opinion was written by an orthopedic specialist.  See Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007) (The level of training, education, and experience of the person conducting the exam can be a factor considered in assigning weight to the report).  

As a result, the Board finds that the evidence from the opinions by VA examiners and the private clinician is substantially in equipoise.  They are well reasoned, yet reach conflicting conclusions.  In such situations, VA regulations state that the benefit of the doubt will be afforded to the Veteran.  38 C.F.R. § 3.102 (2015).  Accordingly, service connection for a right knee disability is warranted, and the appeal is granted.

	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has been presented to reopen a previously denied claim for service connection for a right knee disability.

Service connection for a right knee disability is granted.  




____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


